Citation Nr: 9914121	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-37 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim on 
appeal.  The veteran, who had active service from April 1945 
to February 1946, appealed that decision to the BVA and the 
case was referred to the Board for appellate review. 


REMAND

The RO received the veteran's current claim for an increased 
rating for prostatitis on February 15, 1994.  Effective 
February 17, 1994, the regulatory criteria for evaluating 
postoperative residuals of the prostate gland (Diagnostic 
Code 7525), was amended.  59 Fed. Reg. 2523, 2528 (1994).  
Therefore, the RO should have considered both the former and 
the amended criteria and applied the version most favorable 
to the veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  The RO appears to have applied only the 
amended criteria.

In addition, the veteran was given two VA examinations, in 
March 1997, and April 1998.  There is no indication from the 
claims folder that the results of these examinations have 
been considered by the RO.  Following these examinations, the 
claims folder was forwarded to the Board without the RO 
issuing a Supplemental Statement of the Case discussing the 
evidence presented by the examination reports.  In addition, 
the Board observes that neither examination report discussed 
the criteria in the Schedule for Rating Disabilities, under 
38 C.F.R. § 4.115, regarding voiding dysfunction and urinary 
tract infections.  For these reasons, the Board finds that 
additional development is necessary in this case.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
for an increased rating for prostatitis.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the 
veteran.

2.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determined the severity of the 
veteran's prostatitis.  The examiner 
should specifically address whether the 
veteran has pyuria, diurnal and nocturnal 
frequency, pain, tenesmus, contracted 
bladder, and incontinence.  In addition, 
the examiner should note the drug therapy 
and any hospitalizations due to the 
prostatitis, whether there have been 
recurrent symptomatic infections, and his 
renal function.  The veteran's claims 
folder should be made available to the 
examiner for review.  

3.  After the development requested has 
been completed to the extent possible, 
the RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.  The RO 
should then review the evidence and 
consider both the applicable former and 
current regulatory criteria for rating 
prostatitis and determine whether the 
veteran's claim may now be granted. 

4.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, and 
an opportunity to respond thereto.  The 
case should then be returned to the Board 
of Veterans' Appeals for further 
appellate consideration.  

The purpose of this REMAND is to procure clarifying medical 
data, and to ensure the veteran due process of law.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


